EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER COMMENT
Foreign Priority documents have been received and noted on the Corrected Notice of Allowability.  Also, the figure numbers were listed incorrectly on the Office Action mailed 22 January 2021 and have been corrected below.  


SPECIFICATION
The specification must be amended for consistency in the figure labels following the amendment filed 23 December 2020. 
Therefore, the specification has been amended to read:
-- Figure 1.1 a perspective view of a LID, showing my new design;
FIG. 1.2 is a top view thereof;
FIG. 1.3 is a bottom view thereof;
FIG. 1.4 is a short side view thereof, taken from the outside;
FIG. 1.5 is a long side view thereof, taken from the outside;
FIG. 1.6 is a long side view thereof, taken from the inside; and
FIG. 1.7 is a short side cross-sectional view thereof, taken from the midpoint of the short
sides.
The broken lines are for the purpose of illustrating environmental structure and form no part of the claimed design. --



CONCLUSION
The claim is allowable over the prior art cited.


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915